Citation Nr: 0607837	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for coronary artery 
disease (claimed as heart condition), to include as secondary 
to hepatitis C.  

4.  Entitlement to service connection for deep vein 
thrombosis, to include as secondary to hepatitis C.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as stomach condition), to include as 
secondary to hepatitis C.  

6.  Entitlement to service connection for hemochromatosis 
(also claimed as blood condition), to include as secondary to 
hepatitis C.  

7.  Entitlement to service connection for depression (claimed 
as mental condition), to include as secondary to hepatitis C.  

8.  Entitlement to service connection for sexual condition, 
to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, and the RO 
in Phoenix, Arizona.  The Board notes that in correspondence 
dated in January 2006, the veteran's attorney provided notice 
that the veteran has moved to Missouri, and for that reason, 
the Board has identified the RO in St. Louis, Missouri, on 
the title page.  

In January 2002, the veteran testified from the Montgomery RO 
at a video conference hearing before a Veterans Law Judge who 
is no longer at the Board.  In a decision dated in February 
2003, that judge denied service connection for residuals of 
hepatitis A and also denied service connection for hepatitis 
C.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
August 2003, the Court remanded the case to the Board having 
vacated the February 2003 Board decision pursuant to the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In that decision, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2), which had given the Board authority to 
undertake case development and consider additional evidence 
without having to remand the agency of original jurisdiction 
for initial consideration and without having to obtain the 
appellant's waiver.  

Subsequent to the remand from the Court, the Board, in 
February 2004, remanded the case to the Montgomery RO for its 
initial consideration of evidence developed by the Board and 
for consideration of additional evidence submitted by the 
veteran without waiver of that referral.  

While the case was at the Court, the veteran filed claims for 
additional disabilities, all of which he contends are 
secondary to hepatitis C.  The Phoenix RO denied those 
claims, the veteran filed a notice of disagreement, the RO 
issued a statement of the case, and the veteran filed a 
timely substantive appeal, which the RO received in late 
August 2005.  On his VA Form 9, the veteran requested a Board 
hearing at the RO, and at the same time the veteran submitted 
additional evidence concerning the etiology of his hepatitis.  
The Phoenix RO returned the case to the Board in mid-
September 2005.  In a letter received at the Board in October 
2005, the veteran's attorney waived RO consideration of the 
evidence submitted in August 2005.  

In a letter to the veteran dated in December 2005, the Board 
advised him that the Veterans Law Judge who conducted the 
January 2002 hearing is no longer employed by the Board and 
informed him that he has the right to another Board hearing.  
In January 2006, the veteran's attorney notified the Board 
that the veteran does not want an additional hearing and 
requested that the Board issue its decision.  
The issues of entitlement to service connection for coronary 
artery disease (claimed as heart condition), deep vein 
thrombosis, gastroesophageal reflux disease (claimed as 
stomach condition), hemochromatosis (also claimed as blood 
condition), depression (claimed as mental condition), and a 
sexual condition, all claimed as secondary to hepatitis C, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the St. Louis RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate the presence of 
disability residual to any in-service hepatitis A.  

2.  The weight of the competent evidence supports the finding 
that the veteran's current hepatitis C was initially manifest 
with symptoms of hepatic irritation in service.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis A is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in April 2004, the Phoenix RO 
notified the veteran about the VCAA, outlined the evidence 
that had been received, and told him about the evidence 
needed to establish his claims.  The RO explained VA was 
responsible for getting service medical/personnel records, VA 
medical records and examination reports, and any Federal 
government agency records that he identified.  The RO also 
notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO emphasized that it was the 
veteran's responsibility to make sure VA received records 
that were not in the possession of a Federal department or 
agency.  In addition, in the April 2004 letter, the RO 
specifically said, and repeated, that if there was any other 
evidence or information that he thought would support his 
claim, the veteran should let VA know.  In a letter dated in 
May 2004, the veteran's attorney advised the RO that the 
veteran had nothing more to submit in support of his claim.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claims and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Though not in the exact words of 
the regulation, the RO effectively informed the veteran that 
he should submit all relevant evidence in his possession.  
Thus, all necessary action has been taken to provide the 
veteran with notice required by the VCAA and as interpreted 
by the Court in its decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004), and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

While not all notice was provided prior to the initial RO 
decision on the claim, the veteran's claims were filed in May 
1999, which was more than a year before enactment of the VCAA 
in November 2000.  Notice was complete prior to the most 
recent transfer and certification of the veteran's case to 
the Board, and the content of the notice complied fully with 
the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
After notice was furnished, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notice, and he has done 
so.  The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with all the specific types of notice outlined in 
the VCAA prior to the initial unfavorable determination has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of hepatitis A, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  With respect to the grant of service 
connection for hepatitis C, it is the Board's judgment that 
any error in failing to notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is harmless in this case 
because the service connection benefit is being granted and 
the agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  

As to the duty to assist, the veteran's service medical 
records are in the file, and the RO obtained VA medical 
records, which include examinations and laboratory studies 
relative to hepatitis A and C.  In addition, the veteran has 
been provided with VA examinations, and a VA medical opinion 
has been obtained.  The veteran testified at a video 
conference hearing before a Veterans Law Judge who is no 
longer at the Board, and in a statement received in January 
2006, the veteran's attorney indicated that the veteran does 
not want another hearing.  

The RO most recently completed a supplemental statement of 
the case addressing the claims decided here in July 2005 and 
certified those claims to the Board in September 2005.  
Evidence that the veteran submitted in August 2005 was not 
considered by the RO, but in an October 2005 letter, the 
veteran's attorney, as permitted by 38 C.F.R. § 20.1304, 
waived referral to the agency of original jurisdiction for 
initial consideration and preparation of an additional 
supplemental statement of the case.  The Board will consider 
that evidence in its adjudication of the claim.  Neither the 
veteran nor his representative has indicated that the veteran 
has or knows of any additional information that pertains to 
his service connection claims considered here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Under the laws administered by VA, direct service connection 
may be granted only where a disability was incurred or 
aggravated in the line of duty and was not the result of the 
veteran's own willful misconduct or, for any claim filed 
after October 31, 1990, the result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a), 1131 (West 2002); 
38 C.F.R. § 3.301(a) (2005).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Background

The issues on appeal are entitlement to service connection 
for residuals of hepatitis A and entitlement to service 
connection for hepatitis C.  The veteran has argued that he 
should simply be awarded service connection for hepatitis 
because he had hepatitis in service and he believes that all 
his present liver trouble is due to the hepatitis he 
contracted in service.  

Review of the veteran's service medical records shows that he 
was hospitalized in early March 1978 after having noticed the 
onset of dark urine and general malaise.  At the time, he was 
on temporary duty at Nellis Air Force Base and was admitted 
to the hospital for observation.  Liver function studies 
initially showed elevations of the alkaline phosphatase of 
120, bilirubin 9.1, and SGOT (serum glutamic oxaloacetic 
transaminase) 2,128.  The urine showed a large amount of 
bilirubin.  After four days, the veteran was transferred to 
the hospital at Luke Air Force Base where on examination the 
liver edge was palpable, but not grossly enlarged.  The liver 
was slightly tender, and the veteran was noted to have 
scleral icterus.  Liver function tests drawn the following 
day were essentially normal, with only mild elevation of the 
SGPT (serum glutamate pyruvate transaminase).  The veteran 
was discharged to duty in mid-March 1978, and the final 
diagnosis was hepatitis.  Clinical Record Cover Sheets from 
both hospitals listed the diagnosis as acute hepatitis.  

Chronological records show that in August 1978, the veteran 
was seen for follow up of hepatitis and reported that he now 
felt well.  He also reported that he had been experiencing 
green urethral discharge and dysuria for the past two days 
and gave a history of suspicious sexual contact a few days 
earlier.  After examination, the assessment was past 
hepatitis, resolved, and urethritis, nonspecific.  

Chronological records of medical care show that in early 
November 1979 the veteran was seen with complaints of dark 
urine and fatigue, and he gave a history of jaundice about a 
year and a half earlier.  He reported that his appetite was 
good but that he had a three pound weight loss in the past 
two weeks.  The assessment after clinical examination was 
uropathy, question of venereal disease, question of urinary 
tract infection.  Laboratory studies were ordered.  On 
follow-up three days later the veteran reported that he had 
had loose stool and cramps the previous day, but his appetite 
and digestion were good and his urine was not as dark.  By 
the sixth day, urinalysis was essentially negative, and the 
veteran was clinically negative.  

A laboratory report shows that the clinical physician 
requested a study for the veteran's SGOT reading in early 
November 1979.  The SGOT value was 320, and the laboratory 
report shows that the normal value for men is from 0 to 26.  
That result was noted in the chronological records in late 
November 1979, and at that time, clinical examination 
revealed no liver enlargement; there was slight tenderness in 
the right upper quadrant with no guarding.  The assessment 
was elevated SGOT, clinically negative.  The veteran was 
given an appointment to return in about six weeks.  Liver 
function tests based on a blood sample taken in late November 
1979 show the SGOT value was 17 at that time, while the SGPT 
value was 61.  The laboratory report shows 0 to 48 as the 
normal range for SGPT for males.  

In two record entries on the same date in late January 1980, 
the physician who examined the veteran in November 1979, 
reexamined him and stated there was no evidence of clinical 
pathology due to drug or alcohol abuse.  In both entries he 
noted a history of hepatitis in November 1979.  There were no 
abnormalities on clinical examination.  The physician ordered 
laboratory studies including SGOT, but in a later undated 
record entry noted there were no lab results in veteran's 
chart.  A note on the report of the veteran's separation 
examination in late February 1980 states hepatitis in 1978 
NCNS (no complications, no sequelae).  

The veteran reports that while he was being seen by a new 
doctor at a VA outpatient clinic in 1999, he mentioned that 
while he was on temporary duty at Nellis Air Force Base, he 
was exposed to and contracted acute hepatitis and there were 
several other cases at the same time in the same area.  

As has been reported by the veteran, VA outpatient records 
dated in April 1999 show that laboratory tests were done; 
tests referred to a private laboratory detected total 
antibodies to hepatitis A; the VA test for hepatitis B was 
negative; and multiple VA tests for hepatitis C were 
positive.  In clinical records, the VA physician noted that 
the veteran said he was an intravenous drug user in 
approximately the 1980s.  

At a VA examination in July 1999, the examiner noted that in 
1978 the veteran had hepatitis with rather high values that 
promptly disappeared.  The examiner also said that at that 
time the veteran was injecting himself.  After physical 
examination, the examiner commented that the veteran was not 
vomiting, never had hematemesis, never received transfusions, 
but did use intravenous drugs.  The diagnosis was "Hepatitis 
C diagnosed by tests that are done for the first time about 
three months ago (there is a story of Hepatitis in 1978).  
Hepatitis C antibody was positive on lab test of 7-20-99."  

In a letter dated in September 1999 and addressed to the 
veteran, a VA physician said, "This letter is in response to 
your clinic visit of your Hepatitis C.  By reviewing your 
records it appears that you had acute Hepatitis from April 4, 
1978 through April 13, 1978."  

The record includes a brochure titled "What Your Should Know 
About Hepatitis" with a copyright date of August 1999.  The 
veteran reports that it was a handout at the VA hospital.  
The brochure indicates that acute hepatitis A usually 
resolves itself within six months and does not develop into a 
chronic disease.  The brochure also includes the statement 
that hepatitis C virus develops into a chronic infection in 
up to 85 percent of the newly infected people each year.  It 
is further noted that people who are at risk of being 
infected with hepatitis C include health care workers, people 
with multiple sex partners, intravenous drug users, and 
hemophiliacs.  It also includes a reference that hepatitis C 
can be transmitted by sharing toothbrushes or nail files 
contaminated with infected blood although these forms of 
transmission rarely occur.  Approximately one third or more 
of hepatitis A, B, and C cases result from unknown sources 
meaning that one does not necessarily have to be among the 
"high-risk" groups to become infected with these viruses.  
The brochure also includes the notations that most people who 
get hepatitis C have no recognizable signs or symptoms but 
that some people do experience flu-like symptoms, such as 
loss of appetite, nausea and vomiting, fever, weakness, 
tiredness, as well as mild abdominal pain.  Less common 
symptoms are dark urine and yellowing of the skin and eyes 
(jaundice).  

At the January 2002 video conference hearing, the veteran 
testified that when he was 14 years old, he was exposed at 
church to a child with hepatitis.  He testified that all who 
had been at the church function were contacted and he went to 
his family doctor, and that was the last he ever heard of it.  
He stated that he did not receive any treatment.  In 
addition, the veteran testified about his hospitalization for 
hepatitis at Nellis Air Force Base and Luke Air Force Base 
while on active duty.  He indicated that it was in 1999 that 
he first learned he had hepatitis A and hepatitis C 
antibodies in his blood.  The veteran also testified that he 
knew that hepatitis C was generally associated with 
intravenous drug use and things of that nature.  He did not 
know how he got either the A or C virus but he added that he 
had a mole on the back of his neck that inevitably gets 
clipped when he has a haircut, and that might be the way he 
got the hepatitic C virus.  

VA outpatient records show that when the veteran was seen in 
a mental health clinic in February 2002, he denied alcohol 
use since age 20 when he developed hepatitis in service.  He 
stated that he had been a heroin and methamphetamine user for 
about six years and stopped both about 16 years ago.  Later 
records show that the veteran received a series of three 
doses of Hepatitis B vaccine, which was completed in May 2002

In the report of an August 2002 VA examination, the physician 
stated that he reviewed the claims file and the computerized 
VA record.  He noted that in 1978 the veteran was 
hospitalized with symptoms compatible with acute hepatitis, 
that his liver enzymes were markedly elevated, but rapidly 
dropped to normal.  The physician said that the veteran told 
him that he knew there were several other cases of hepatitis 
at the same time because he was asked several times if was 
from "area two" barracks section, where apparently other 
people had a similar illness.  The physician noted that the 
veteran had never had a transfusion or tattoos.  He noted 
that the veteran did use injectable hard drugs but stated 
that it was a "long time ago."  The physician reported that 
the veteran stated that he quit using drugs about 20 years 
ago, which the physician said if taken literally would mean 
in 1982, two years after he left the service.  

In the August 2002 report, the VA physician noted that the 
veteran was positive for hepatitis C and that three days 
prior to the examination liver enzymes were mildly elevated, 
and also had been mildly elevated in October 2001.  The 
physician said the record included no test for total 
hepatitis A antibody.  He stated that the veteran was 
negative for hepatitis B and had been given a vaccine to 
prevent that.  The physician noted that the veteran quit 
drinking alcohol a number of years ago and said the only 
symptom the veteran described was fatigue.  The veteran also 
described a lot of tenderness and sensitivity in the liver 
area.  As examples, the veteran said if he rode on a long 
trip, that area became very painful and uncomfortable and 
that when a doctor recently palpated his liver very 
thoroughly, he was in pain for a day or more.  

After physical examination, the impression was that the 
veteran is positive for hepatitis C and has a mild elevation 
of liver enzymes, which the physician said is suggestive that 
there may be an element of chronic hepatitis.  The physician 
stated that the hepatitis contracted in the service in March 
1978 clinically is more likely than not to have been 
hepatitis A (the brief illness, the severity with rapid 
resolution, the other cases at the base at the same time, and 
apparently in the same barracks).  The physician said that 
presuming that was hepatitis A, there is no relation between 
the veteran's current diagnosis and the in-service hepatitis.  

The physician at the August 2002 VA examination stated that 
the only risk factor the veteran described for hepatitis C 
was drug abuse with needle use and that this by his history 
at the current examination and by the notation of use in the 
1980s would indicate that was either developed or continuing 
after he was in the service.  The physician concluded his 
report stating that he was awaiting test results for 
hepatitis A total antibodies.  He then said, "[i]t cannot be 
stated as likely as not that the hepatitis C was incurred in 
the service, and it is very unlikely that it is related to 
the episode of acute hepatitis in the service."

In an addendum report dated in September 2002, the VA 
physician reported hepatitis A total antibodies are positive, 
which he said indicates that the veteran had hepatitis A and 
it is very likely that the hepatitis in service, for all the 
reasons cited, was hepatitis A.  

In a letters to the veteran's attorney dated in January 2004, 
D.C., M.D., outlined her education and professional 
experience and responded to the attorney's request for a 
medical opinion involving the question of the etiology of the 
veteran's hepatitis C.  Dr. D.C. stated that in preparation 
for rendering her opinion, she relied on her training and 
experience, conducted a search of the literature relating to 
etiological factors in evaluating hepatitis and was enclosing 
several articles written to assist a lay person in 
understating the issues involved.  She also stated that she 
had reviewed the VA Clinician's Guide regarding significant 
findings in hepatitis and the diagnostic codes for rating 
chronic liver diseases, including hepatitis C.  

In her January 2004 opinion letter, Dr. D.C. outlined 
information from the veteran's service medical records noting 
the diagnosis of hepatitis at Nellis Air Force Base in 1978 
and the later August 1978 notation of green urethral 
discharge, which Dr. D.C. stated was significant because the 
source of hepatitis C could have been sexual transmission.  
She further noted the November 1979 complaints of dark urine 
and the SGOT level of 320, which she pointed out is more than 
a factor of 10 higher than is considered normal.  She also 
acknowledged the veteran's history of drug use, but noted 
there was no medical evidence linking that behavior with the 
veteran's hepatitis.  She also noted there was no other 
medical record of hepatitis until 1999 when the veteran was 
diagnosed with hepatitis.  

In her letter, Dr. D.C. stated that based on the above 
information, it was her observation that the symptoms the 
veteran experienced in 1978 and 1979 suggested not one, but 
two, incidents of hepatitis.  She said that since hepatitis A 
normally only shows up once in an individual, the veteran's 
body would be expected to produce the antibodies necessary to 
combat hepatitis A.  She said that the observations of 1979 
were highly symptomatic of hepatitis.  

Dr. D.C. said it is her professional opinion that the 
hepatitis that the veteran is now experiencing is more likely 
than not the hepatitis that he was diagnosed with in service 
in 1978 or 1979.  She noted that in 1978 hepatitis was not 
characterized by classes such as A, B, or C.  She went on to 
state that the veteran had two separate episodes of hepatic 
irritation in service, Hepatitis A does not reoccur, and the 
veteran tested negative for hepatitis B in 1999; she 
concluded it is therefore more likely than not that one of 
those episodes in service was hepatitis C.  

In a notarized affidavit dated in April 2005, the veteran's 
attorney stated that he had sought the expert medical opinion 
of Dr. D.C. and in so doing provided her with a complete copy 
of the claims file that he had obtained from VA in 
approximately June 2003.  He stated prior to engaging Dr. 
D.C.'s service he emphasized the importance of having her 
review all the medical records in the file, and she indicated 
complete understanding and agreement with this requirement.  

In a sworn and notarized affidavit dated in May 2005, the 
veteran stated that he recalled that in basic training his 
flight received air gun injections and the airman in front of 
him passed out and fell and was cut on the arm.  The veteran 
stated that he caught the airman as he fell and blood from 
that airman got all over his left forearm and hands.  The 
veteran stated that it was some time before he had a chance 
to wash with soap and water.  The veteran also recalled he 
saw the air injections being administered to multiple 
individuals without cleaning the injector.  Also, the veteran 
recalled that his mouth bled during dental cleanings in 
service.  

In a letter dated in August 2005, Dr. D.C. reported that she 
had again completely reviewed all the medical documentation 
in the veteran's claims file including the most recent VA 
doctor's opinion and the information related to the air gun 
injection the veteran received while on active duty.  Dr. 
D.C. stated that based upon having access to all the records, 
it remained her professional opinion that the medical 
evidence in the veteran's service records strongly suggests 
that the veteran experienced two incidents of hepatitis in 
service.  She said that the 1978 episode had all the symptoms 
of hepatitis A or C:  tender liver, yellowish skin, fatigue, 
poor appetite accompanied by sexual contact that was 
conducive to contracting this disease.  She observed that the 
1979 episode included dark urine and fatigue, also 
symptomatic of hepatitis, and per the medical record, 
possibly related to the occurrence in 1978.  

In her August 2005 letter, Dr. D.C. stated that medical 
research on hepatitis indicates that hepatitis A does not 
reoccur, the veteran tested negative for hepatitis B in 1999, 
and hepatitis C frequently does not produce symptoms until 
many years after having been contacted.  Dr. D.C. concluded 
that hepatitis C more likely than not had its etiology in one 
of the two incidents while on active duty.  



Analysis

Residuals of hepatitis A

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the issue regarding hepatitis A, the record 
includes only a laboratory finding that the veteran tests 
positive for hepatitis A total antibodies, but there is no 
finding or diagnosis of any residuals of hepatitis A.  The VA 
physician who conducted the August 2002 VA examination noted 
in his September 2002 addendum that the veteran's hepatitis A 
total antibodies are positive, which indicated that he had 
had hepatitis A, and also said it was very likely that the 
veteran had hepatitis A in service, but neither that 
physician nor any other health care provider has identified 
any current finding or diagnosis as a residual of hepatitis 
A.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, the presence of hepatitis A total antibodies in 
the veteran's blood represents only a laboratory finding, and 
is not a disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996) (laboratory test results are not, in and 
of themselves, disabilities).  Service connection may not be 
granted for a laboratory finding.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see 38 U.S.C.A. § 1131.  

Accordingly, because there is no competent evidence of the 
presence of residuals of hepatitis A, the Board finds that 
the preponderance of the evidence in this case is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for residuals of hepatitis A is not warranted.  

Hepatitis C

As outlined in the background section above, there is medical 
evidence that the veteran currently has hepatitis C.  Not 
only have laboratory studies been positive for the virus, at 
the August 2002 VA examination, the physician detected liver 
fullness and there were reports of tenderness and sensitivity 
in the liver area as well as fatigue.  The physician stated 
that the veteran's elevated liver enzymes were suggestive of 
chronic hepatitis.  

As to the remaining elements required to support the 
veteran's claim, that is, evidence of inservice incurrence of 
the disease and medical evidence of a nexus between the 
claimed in-service disease and the present disability, there 
are conflicting opinions.  The VA physician who conducted the 
August 2002 examination concluded that the hepatitis 
contracted in service in March 1978 was hepatitis A, and he 
based his conclusion on the current presence of hepatitis A 
total antibodies plus the inservice evidence of the briefness 
of the illness, the severity with rapid resolution, and the 
veteran's reports of other cases at the base at the same 
time, and apparently in the same barracks.  That physician 
stated that the only risk factor the veteran described for 
hepatitis C was drug abuse with needle use.  He said this was 
by the veteran's history at the examination and by the 
notation of use in the 1980s, which the physician said would 
indicate that that was either developed or continuing after 
he was in the service.  He said it could not be stated that 
it is as likely as not that the hepatitis C was incurred in 
service and it is very unlikely that it is related to the 
episode of acute hepatitis in service.  While the opinion of 
the VA physician is consistent with the evidence he cites in 
support of that opinion, it does not explicitly take into 
account other evidence in the veteran's record, including the 
August 1978 record entry regard urethral discharge and the 
November 1979 evidence of hepatic irritation.  

In her opinion, Dr. D.C. noted this evidence as well as the 
March 1978 records and diagnosis of acute hepatitis.  Based 
on her experience, her literature search, and review of the 
complete evidence, she presented her opinion that the medical 
evidence in the veteran's service medical records strongly 
suggests that the veteran experienced two incidents of 
hepatitis in service.  Her statement that medical research 
indicates that hepatitis A does not reoccur is consistent 
with the information in the brochure the veteran obtained 
from VA, and her observation that the veteran has not had 
hepatitis B is documented by laboratory tests.  She 
acknowledged the veteran's history of drug use, and while the 
VA physician said this was the veteran's only risk factor for 
hepatitis C, she pointed out the evidence of the green 
urethral discharge in service in August 1978, which she 
points out as evidence of opportunity for sexual transmission 
of hepatitis C.  The Board further notes that while the 
veteran told the examiner who conducted the July 1999 VA 
examiner that he was injecting himself in 1978, the physician 
who examined the veteran in January 1980, which was after the 
second episode of hepatic irritation in November 1979 stated 
there was no evidence of clinical pathology due to drug or 
alcohol abuse.  

Based on her review of the record and analysis of the medical 
evidence, Dr. D.C. found that the evidence strongly suggests 
that the veteran experienced two incidents of hepatitis in 
service and concluded that the veteran's present hepatitis C 
more likely than not had its etiology in one of the two 
incidents while on active duty.  Because Dr. D.C. reviewed 
and accounted for all medical evidence and provided a 
plausible rationale for her conclusion, when weighed against 
the opinion of the VA physician whose opinion is against the 
claim, the Board finds the opinion of Dr. D.C. to be of 
greater probative value.  For that reason, the Board finds 
that the competent evidence supports the finding that the 
veteran's current hepatitis C was initially manifest with 
symptoms of hepatic irritation in service.  The Board 
therefore concludes that hepatitic C was incurred in service 
warranting the grant of service connection for that 
disability.  


ORDER

Service connection for residuals of hepatitis A is denied.  

Service connection for hepatitis C is granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for coronary artery disease (claimed as heart 
condition), deep vein thrombosis, gastroesophageal reflux 
disease (claimed as stomach condition), hemochromatosis (also 
claimed as blood condition), depression (claimed as mental 
condition), and a sexual condition, all claimed as secondary 
to hepatitis C.  As the claim for service connection for 
hepatitis C has been granted, it is the Board's judgment that 
further development, including obtaining medical examinations 
and opinions would facilitate its decision on these claims.  
The Board also notes that the record includes VA treatment 
records dated up to July 2002 but no later.  The veteran 
should be requested to identify VA medical facilities where 
he has received treatment for any of his claimed disabilities 
since July 2002, and records of such treatment should be 
obtained.  

Also, the Board notes that the veteran has reported that he 
started receiving Social Security disability benefits in 1993 
after he had a massive heart attack.  As the veteran's claims 
include service connection for coronary artery disease 
(claimed as heart condition), records related to the award of 
those disability benefits may be relevant to the veteran's 
claim and should be obtained.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

In addition, the Board again notes that during the pendency 
of this appeal, on March 3, 2006, the Court issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, in which it held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  With respect to the issues that 
remain on appeal, the RO provided the veteran with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:  
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

Notify the veteran that he should provide 
VA with any evidence in his possession 
that pertains to any of his claims.  

Request that the veteran identify all VA 
medical facilities from which he has 
received treatment or evaluation for any 
of his claimed disabiities from July 2002 
to the present.  Thereafter, obtain and 
associate those records with the claims 
file.

2.  Arrange for appropriate VA 
examinations to determine the nature and 
etiology of each of the veteran's claimed 
disabilities, which include coronary 
artery disease (claimed as heart 
condition), deep vein thrombosis, 
gastroesophageal reflux disease (claimed 
as stomach condition), hemochromatosis 
(also claimed as blood condition), 
depression (claimed as mental condition), 
and a sexual condition.  With respect to 
each of the claimed disabilities, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the disability had its 
onset in service or is causally related 
to any incident of service.  

In addition, with respect to each of the 
claimed disabilities, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability was caused or chronically 
worsened by the veteran's service-
connected hepatitis C.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.  

3.  Thereafter, review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, it should be 
accomplished before further consideration 
of the claims on appeal.  

4.  Then, with consideration of the 
evidence added to the record since the 
issuance of the August 2005 statement of 
the case, readjudicate the claims of: 
entitlement to service connection for 
coronary artery disease (claimed as heart 
condition), to include as secondary to 
hepatitis C; entitlement to service 
connection for deep vein thrombosis, to 
include as secondary to hepatitis C; 
entitlement to service connection for 
gastroesophageal reflux disease (claimed 
as stomach condition), to include as 
secondary to hepatitis C; entitlement to 
hemochromatosis (also claimed as blood 
condition), to include as secondary to 
hepatitis C; entitlement to service 
connection for depression (claimed as 
mental condition), to include as 
secondary to hepatitis C; and entitlement 
to service connection for a sexual 
condition, to include as secondary to 
hepatitis C.  

If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case that addresses any 
claim(s) remaining in appellate status. 
The veteran and his attorney should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


